352 S.W.3d 417 (2011)
STATE of Missouri, Respondent,
v.
Jerry KLINKER, Appellant.
No. ED 95494.
Missouri Court of Appeals, Eastern District, Division Two.
November 8, 2011.
Maleaner Ryna Harvey, MO Public Defender Office, St. Louis, MO, for appellant.
Chris Koster, Robert Jefferson Bartholomew Jr., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Jerry Klinker (Klinker) appeals the Judgment of the Circuit Court of the City of St. Louis, the Honorable Thomas J. Frawley presiding. A jury convicted Klinker of twelve counts of forcible sodomy in violation of Mo.Rev.Stat. § 566.060, as well as other counts not relevant to this appeal.
On appeal, Klinker argues that the State failed to provide sufficient evidence of "forcible compulsion" for each of the twelve counts of forcible sodomy. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.